...
                                            .~},_~

                                                                                             i~




               .ti~~AVIER AN_DRE.S. RIVERA
                                        ..
               , ,.w:Ji
                     .. . .            i.              TOG# 1837132
                                                                        is..
                .                  " '"'i                      ' \5 ' ./
                                   ''i';'f";'"?". . .          .




ss                                                                             ir.~;\'
                                                                               ~~~:';{fs ~
i~   ""   ss
                    isss sssis   .. ssssssssssisssssis iisisisssssiss